DETAILED ACTION
Status of Claims:
Claims 1-24 and 26-28 are pending.
Claims 1-13, and 15-20 are withdrawn from consideration.
Claim 14 is amended.
This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/28/2021, with respect to claims 14, 21-24 and 26-28 have been fully considered and are persuasive.  The 103 rejection of claims 14, 21-24, and 26-28 has been withdrawn. 
The applicant has not provided any arguments with respect to the 112 rejections, therefore the rejections are maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 21-24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14:
	The claim refers to “at least four treatment modalities.” It appears from the specification that the applicant considers “design features” to be a separate modality from the magnets, ceramic beads, and vortex generators. However it is not clear what these design features are limited to or how the constitute a separate modality when the design features appear to be part of the other three modalities. It is therefore not clear what the applicant considers the “at least four treatment modalities” to be. For the purposes of examination any arrangement of magnets will be considered to be the fourth modality.
	Line 11 refers to “the precise arrangement” there is insufficient antecedent basis for this limitation within the claims.
	The claim refers to a “precise arrangement” this limitation renders the claim indefinite because it is not clear what the applicant considers to be the “precise arrangement” therefore any preset arrangement of magnets will be considered “precise.”
	The claims states “the precise arrangement creating high volume and low pressure through the device.” The terms "high" and “low” in claim 14 is a relative term which renders the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification 

The remaining claims are indefinite because they depend from an indefinite claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/9/2021